Case 1:19-cv-10101-MLW Document 105 Filed 09/13/19 Page 1 of 2




          13
        Case 1:19-cv-10101-MLW Document 105 Filed 09/13/19 Page 2 of 2




                                                  BECK REED RIDEN LLP

                                                  /s/ Stephen D. Riden
                                                  Russell Beck, BBO No. 561031
                                                  Stephen D. Riden, BBO No. 644451
                                                  Hannah Joseph, BBO No. 688132
                                                  Beck Reed Riden LLP
                                                  155 Federal Street, Suite 1302
                                                  Boston, Massachusetts 02110
                                                  617.500.8660 Telephone
                                                  617.500.8665 Facsimile
                                                  rbeck@beckreed.com
                                                  sriden@beckreed.com
                                                  hjoseph@beckreed.com

                                                     Attorneys for Optum, Inc. and
                                                     Optum Services, Inc.



 SO ORDERED:


 _________________________
 United States District Judge
 Dated: September __, 2019


                                CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on
September 13, 2019, and will be served electronically to the registered participants as identified
on the Notice of Electronic Filing through the Court’s transmission facilities, and that non-
registered participants have been served this day by mail.

                                                           /s/ Stephen D. Riden




                                                 2
